DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-3,7-11,14,15 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Kuang et al (WO 2020/192779) .
Claims 1 and 14. 
Kuang et al  discloses a  communication method of a user equipment (UE) in a wireless communication system, comprising:
receiving a UE capability information request (filtering information)  triggered by a core network from a base station (the core network sends the filtering information in NAS to a base station and the base station forwards to the UE); and

wherein the UE capability identifier is assigned by the core network through NAS signaling. Paragraph [0149] describes the network assigns capability ID. 


Claim 2.
Paragraph [0165] describes that UE capability information request comprises radio access technology (RAT) type information, and the UE capability identifier is configured based on the RAT type information.

Claim 3.
Paragraph [0148] and [0149] describes the network assigns capability ID the UE capability identifier comprises a public land mobile network (PLMN) based UE capability identifier or a manufacturer-based UE capability identifier.

Claim 7.
Paragraph [0169] describes storing the UE capability identifier corresponding to UE capability information, and the UE capability information in a mapping table form.

Claims 8 and 15. 
Kuang et al discloses a communication method of an entity in a core network in a wireless communication system, the communication method comprising:
transmitting a message requesting UE capability information to a UE through a base station (paragraph [0190]-[0194] describes a core network sending a filtering information to a UE through a base station); and
receiving a non-access stratum (NAS) message comprising a UE capability identifier through the base station (UE sends a capability ID to the base station before it is forwarded to the network),
wherein the UE capability identifier is assigned by the core network through NAS signaling. Paragraph [0149] describes the network assigns capability ID.

Claim 9.
Paragraph [0165] describes that UE capability information request comprises radio access technology (RAT) type information, and the UE capability identifier is configured based on the RAT type information.

Claim 10.
Kuang et al further describes identifying the UE capability identifier; and
determining whether UE capability information corresponding to the UE capability identifier are stored, wherein the UE capability identifier and the UE capability information are stored in a mapping table form.  Paragraph [0185] describes the network determining UE capability ID and storing them in a mapping list.

Claim 11.
Paragraph [0148] and [0149] describes the network assigns capability ID the UE capability identifier comprises a public land mobile network (PLMN) based UE capability identifier or a manufacturer-based UE capability identifier.

Allowable Subject Matter
Claims 4,5,6, 12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632